Citation Nr: 0831614	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for right elbow 
bursitis.

3.  Entitlement to service connection for muscle spasms, 
right hand, to include as due to medication for high 
cholesterol.

4.  Entitlement to service connection for muscle spasms, left 
hand, to include as due to medication for high cholesterol.

5.  Entitlement to service connection for muscle spasms, 
right foot, to include as due to medication for high 
cholesterol.

6.  Entitlement to service connection for muscle spasms, left 
foot, to include as due to medication for high cholesterol.

7.  Entitlement to service connection for Lyme disease, 
including its residuals.

8.  Entitlement to service connection for recurrent skin rash 
to the groin area, back, and forehead, and 
angioedema/urticaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
July 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for bilateral hearing loss; 
right elbow bursitis; muscle spasms of the right hand, left 
hand, right foot, and left foot; Lyme disease; and recurring 
skin rash to the groin area, back, and forehead, and 
angioedema/urticaria.  In February 2008, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO in Las Vegas, Nevada.  A transcript 
of the hearing is of record.

The muscle spasm and Lyme disease issues have been 
characterized as reflected on the cover page based on the 
medical evidence of record and the veteran's assertions.

The issues of service connection for muscle spasms of the 
bilateral hands and feet, to include as secondary to 
cholesterol medication; Lyme disease, including its 
residuals; and recurring skin rashes in the groin, back, and 
forehead, and angioedema/ urticaria are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In the February 2008 Board hearing, prior to the 
promulgation of a decision, the veteran testified that he 
wished to withdraw his appeal with respect to the service 
connection claim for hearing loss.  

2.  The competent medical evidence does not show any present 
disability in the right elbow.


CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal with 
respect to the service connection claim for hearing loss, the 
Board does not have jurisdiction to consider the claim and it 
is dismissed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2007).

2.  Right elbow bursitis was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issue

At the Board hearing, the veteran testified that he wished to 
withdraw his service connection claim for hearing loss.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
The only exception for the written requirement is if the 
withdrawal takes place on record at a hearing, and it may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

As the veteran has withdrawn his appeal with respect to the 
above-mentioned issue, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction and the issue of service 
connection for hearing loss is dismissed.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2005 and March 2006.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained a medical opinion as to the etiology 
of the right elbow bursitis, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection 

The veteran seeks service connection for right elbow 
bursitis.  He contends that his right elbow bursitis is the 
same condition as his service-connected right shoulder 
bursitis.  He further mentioned that his right shoulder 
bursitis could be related to a motor vehicle accident in 
service in April 1988 and/ or the medication he was 
prescribed for cholesterol in service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records note a motor vehicle accident in 
April 1988.  There is no mention of an injury to the right 
shoulder.  A June 1997 service medical record shows 
complaints of right elbow pain and swelling.  There was no 
recollection of trauma.  On objective evaluation, there was 
mild to moderate swelling over the olecranon bursal area with 
minimal tenderness and redness.  The assessment was olecranon 
bursitis.  A July 2002 service medical record also shows 
complaints of discomfort from bursitis.  The veteran 
complained of right shoulder bursitis at discharge from 
service in May 2005.  He indicated that it was a rotator cuff 
injury.
 
After service, the veteran underwent a VA examination in 
March 2006.  The examiner noted that the onset of the elbow 
pain started in the late 1990's.  There had been swelling 
about the whole elbow on the right side with no history of 
injuries.  The problem had resolved in a couple of days and 
there had been no recurrence of swelling per se, but he had 
symptoms of joint pain.  Presently, the elbow had minimal 
impact on daily activities.  The baseline pain was 0 and 
flared up to 5.  The precipitating factors were overuse such 
as fishing or hunting, or prolonged sitting at the computer 
keyboard.  Symptoms usually resolved within 24 hours.  There 
was no known history of inflammatory arthritis but the Lyme 
disease might have been a precipitating factor for the elbow 
complaints.  This had not been determined and was unknown and 
speculative at that time.  Physical examination revealed no 
abnormality on inspection of the elbow joint.  Muscle 
strength was 5 out of 5 and equal with no muscle wasting.  
There also was no joint swelling and no areas of tenderness 
on palpation.  The elbow had flexion from 0 to 145 degrees 
and there was no additional functional impairment following 
repetitive use.  The diagnosis was episodic arthralgia/ 
bursitis-like symptoms affecting the elbow with etiology not 
certain.  X-ray examination was negative.

The veteran's testimony regarding the symptoms in his right 
elbow are accepted as competent and credible, because he is 
competent to make assertions regarding symptoms he can sense.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  There also is no 
reason shown to doubt his credibility.  As noted, however, 
the medical evidence does not support the veteran's 
complaints.  The medical finding of bursitis-like symptoms 
and arthralgia does not support a present diagnosis.  
Arthralgia is defined as pain in a joint.  See Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 140.  Pain 
alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

The examiner's statement that the right elbow pain could be 
related to Lyme's disease does not have any significant 
probative value because it is speculative.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999). 

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

While the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
shows that there is no present disability associated with the 
symptoms in the right elbow.  

The preponderance of the evidence is against the service 
connection claim for right elbow bursitis; there is no doubt 
to be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for right elbow bursitis is 
denied.


REMAND

The veteran seeks service connection for muscle spasms of the 
hands and feet, which he relates to his Zocor medication in 
service.  He testified that he started taking high 
cholesterol medication (Zocor) in service in 2002 at Hickam 
Air Force Base and has continued to take it ever since.  The 
dosage was gradually increased from 5mg to 40mg and the 
veteran has noticed that his muscle spasms have worsened with 
the increase in medication.  He also mentioned that he did 
not have muscle spasms prior to taking it.

A March 2006 VA examination report shows diagnoses of muscles 
spasms in the hands and feet.  The service medical records 
also reflect the veteran was taking Zocor for high 
cholesterol in service.  At discharge from service in May 
2005, the veteran reported muscles spasm in the hands and 
feet and noted that he was currently taking Zocor.  A medical 
opinion is necessary to resolve whether the veteran's muscle 
spasms in the hands and feet are related to any event in 
service, including his Zocor medication.

The veteran also seeks service connection for Lyme's disease, 
recurring skin rashes of the groin, back, and forehead, and 
angioedema urticaria.  (He indicated on his claim that he did 
not have Gulf War service.)  A March 2006 VA examination 
report shows findings of angioedema/urticaria, skin rash on 
the back, and rash on the forehead and groin area.  Although 
the diagnoses also included Lyme's disease, the Lyme serology 
was negative.  The examiner determined that any current 
symptoms the veteran was experiencing were not due to Lyme 
disease, if he ever had it.  

The service medical records show an assessment of non-
specific dermatitis in September 1978.  A March 1992 medical 
record shows a lipoma on the back.  An April 1992 medical 
record shows a bite and an assessment of questionable 
urticaria on the medical right thigh.  On May 8, 1992, a 
medical record shows the veteran had been seen for what was 
believed to be insect or bug bites.  He had a very small, 
erythematous pruritis lesion but now presented with several 
large lesions that were classic for erythema chronicum 
migrans.  The assessment was probable Lyme disease by history 
and physical findings.  A May 11, 1992 medical record shows 
mild pruritis possibly secondary to antibiotics or Lyme's 
disease.  Later May 1992 medical records also show an 
assessment of Lyme's disease.  A June 1992 medical record 
shows recurrent acute urticaria/angioedema of questionable 
etiology.  The report further notes that the veteran had been 
diagnosed as having Lyme disease based on his symptoms and 
reports of arthralgia with urticaria.  A separate June 1992 
medical record notes lip swelling possibly secondary to 
erythema chronicum migrans.  In September 1992, a medical 
record shows atypical symptoms of pruritis with an 
erythematous marginated rash.  The assessment was angioedema.  
At discharge from service in May 2005, the veteran complained 
of ongoing joint pain and urticaria, as well as rashes on his 
forehead, groin, and back.

A medical examination is necessary to identify the cause of 
the veteran's recurring skin rashes of the groin, back, and 
forehead, and angioedema urticaria, as well as any possible 
residuals of Lyme's disease.  After identifying the 
diagnoses, it needs to be determined whether these are 
related to his service.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
musculoskeletal examination to obtain an 
opinion as to whether the muscle spasms in 
the feet and hands are at least as likely 
as not related to service, including Zocor 
medication in service.  

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

2.  Schedule the veteran for a VA 
dermatology examination to determine all 
diagnoses associated with recurring skin 
rashes of the groin, back, and forehead, 
and angioedema urticaria, including any 
residuals of Lyme's disease.  Then, state 
whether any of these diagnoses are at 
least as likely as not related to service.

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

3.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
any of the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


